DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 12 are objected to because of the following informalities: in claim 2, “the” should be inserted before “bottom” in line 2; in claim 9, “is” should be inserted before “circular” in line 1; in claim 12, a period should be inserted at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear whether “the top and bottom” in lines 1-2 recite the top and bottom of the pot or of the cover. For examination purposes, the limitation will be treated as the top and the bottom of the pot, consistent with the specification at pg. 2, and it is recommended that “of the pot” be inserted before “are planar”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890, machine translation attached) in view of Ritson (AU 2015210379) and Witman et al. (US 11102938).
For claim 1, Mille teaches a plant container conditioning system (Figs. 4-5), comprising: a growing pot (pg. 2, ln 25-46 and pg. 3, ln 33-38; Figs. 4-5) having a top, bottom, sides and inner volume enabled to support and grow a plant (pg. 2, ln 9-12, 25-46 and pg. 3, ln 33-38; Figs. 4-5); a cover (pg. 2, ln 25-46 and pg. 3, ln 33-38; Figs. 3-5) 
Mille is silent about growing medium contained within the pot; and at least one layer of mulch, at least one layer of fertilizer and at least one layer of compost; wherein at the end of a growing cycle, the at least one layers of the mulch, fertilizer and compost are applied on top of the growing medium.
Ritson teaches a plant container conditioning system 15, comprising: growing medium 36 contained within the pot 17 (Fig. 3); and at least one layer of mulch 34 and at least one layer of compost 35 (Fig. 3); wherein at the end of a growing cycle, the at least one layers of the mulch and compost are is applied on top of the growing medium (note this is an intended use limitation, and mulch 34 and compost 35 are capable of being applied on top of the growing medium 36 at the end of the growing cycle). It would have been obvious to one having ordinary skill in the art before the effective filing date 
Witman et al. teach a plant container conditioning system, comprising: growing medium 105 (Fig. 8 shows ref. 105 being at the bottom layer) contained within the pot 103; at least one layer of fertilizer 805; wherein at the end of a growing cycle, the at least one layer of the fertilizer is applied on top of the growing medium (note this is an intended use limitation in the system claim, and the system is capable of being used such that at the end of the growing season, the layers 801,803,605,607,805 and 807, including the layer of fertilizer 805, are capable of being applied on top of the growing medium 105, as shown in Fig. 8) in order to enhance the plant’s growth and health (col 8, ln 58-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mille as modified by Ritson to include at least one layer of fertilizer; wherein at the end of a growing cycle, the at least one layer fertilizer is applied on top of the growing medium as taught by Witman et al. in order to enhance the plant’s growth and health.
For claim 2, Mille as modified by Ritson and Witman et al. teach (references to Mille unless otherwise indicated) wherein the pot is circular (Figs. 4-5; see also Witman et al. col 4, ln 45-47 describing shapes, such as cylindrical), the top and bottom are planar (Figs. 4-5), and the cover fits adjacent to the top and sides of the pot (Figs. 4-5).

In addition to the above, Witman et al. teach wherein the layers 105,111 are contained together within a biodegradable material 103 (col 3, ln 65-col 4, ln 3) having a same shape as the pot 101 (Figs. 1A-2A and 8) in order to contain the soil composition deposited within and to allow an end user to merely place the system in the desired location of the garden and water accordingly (col 3, ln 65-col 4, ln 3; col 4, ln 26-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Mille as modified by Ritson and Witman et al. to be contained together within a biodegradable material as taught by Witman et al. in order to contain the soil composition deposited within and to allow an end user to merely place the system in the desired location of the garden and water accordingly. Please note in the combination the layers are at least one layers of mulch, compost and fertilizer as taught by Ritson and Witman et al.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890) in view of Ritson (AU 2015210379) and Witman et al. (US 11102938), as applied to claim 1 above, and further in view of Yang (CN 107432185, machine translation attached).
For claim 3, Mille as modified by Ritson and Witman et al. teach (references to Mille) wherein the inner volume of the pot, over the time period, reaches a temperature (the covered pot necessarily reaches a temperature over the time period; pg. 2, ln 9-12 and 48-49).

Yang teaches a system in which the soil temperature reaches between 100-225°F (pg. 1 and pg. 2, Step S1(4) describes the 10 cm deep soil temperature and surface temperature being 60 and 70°C (140-158°F), respectively) in order to effectively kill bacteria in the soil (pg. 1 and pg. 2, Step S1(4)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of Mille as modified by Ritson and Witman et al. to be between 100-225°F as taught by Yang in order to effectively kill bacteria in the soil. Please note, in the combination, the soil is located in the inner volume of the pot as taught by Witman et al.
For claim 4, Mille as modified by Ritson, Witman et al. and Yang teach wherein the at least one layer of mulch, fertilizer and compost decompose over the time period (note this is an intended use limitation in the product claim, and layers of mulch, fertilizer and compost are capable of decomposing in a given time period provided the layers are subject to the correct environmental conditions, such as sunlight and water).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890) in view of Ritson (AU 2015210379) and Witman et al. (US 11102938), as applied to claim 1 above, and further in view of Mikkola (FI 105440, machine translation attached).
For claim 5, Mille as modified by Ritson and Witman et al. is silent about wherein each layer is contained separately within a biodegradable material having a same shape as the pot.

Mikkola teaches a system wherein each layer 1a,2a is contained separately within a biodegradable material 1b,2b (Fig. 5; pg. 5, ln 23-24 and 37-43; also pg. 7, ln 6-7 describes the media may vary in size and shape) in order to more precisely control plant growth (pg. 4, ln 4-6), more accurately control and time the intake of plant supplements (pg. 4, ln 21-22), and prevent the mixing of substrates during planting whereby damage to the plant or roots due to the concentrated growth layer or planting in the wrong substrate is effectively prevented (pg. 4, ln 14-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mille as modified by Ritson and Witman et al. such that each layer is contained separately within the biodegradable material as taught .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890) in view of Ritson (AU 2015210379) and Witman et al. (US 11102938), as applied to claim 1 above, and further in view of Song (KR 20110001391, machine translation attached).
For claim 7, Mille as modified by Ritson and Witman et al. teach (references to Witman et al.) wherein the fertilizer is poultry manure (chicken manure in Tables in columns 8 and 12).
Mille as modified by Ritson and Witman et al. is silent about the compost being mushroom compost and the mulch being alfalfa hay.
In addition to the above, Witman et al. teach the mulch is alfalfa hay (alfalfa meal in Tables in columns 8 and 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mulch of Mille as modified by Ritson and Witman et al. to be alfalfa hay as taught by Witman et al. in order to provide a mulching material that is high in nitrogen and long lasting.
Song teaches it is well-known to use compost that is a mushroom compost (pg. 1, ln 12-13 describes spent mushroom compost (SMC)) in order to provide a compost with low volume density, high moisture content, high organic content and proper nutrient .
Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890) in view of Ritson (AU 2015210379), Witman et al. (US 11102938) and Yang (CN 107432185, machine translation attached).
For claim 8, Mille teaches a method for conditioning a growing medium in a plant growing pot (Figs. 4-5), comprising the steps of: providing a plant growing pot (pg. 2, ln 25-46 and pg. 3, ln 33-38; Figs. 4-5); placing a cover (pg. 2, ln 25-46 and pg. 3, ln 33-38; Figs. 3-5) having a width, a length, a height, a closed top, and an open bottom (pg. 2, ln 25-46 and pg. 3, ln 33-38 describe the cover having a seam 18 at the top and lower opening with a hem; Figs. 3-5) defined by a bottom rim (hem described on pg. 2, ln 25-37) encompassing the width and the length completely over a top surface and sides of the growing pot and bringing the rim adjacent to the bottom of the growing pot (see Figs. 4-5); securing the cover to the pot see Figs. 4-5; pg. 2, ln 25-45 describes the cord held tight at the base of the pot); keeping the growing pot outdoors for a time period enabling the growing pot, under the cover, to reach a temperature (pg. 2, ln 9-12 and 48-49 describes the cover and pot system of Figs. 4-5 remains outdoors in the winter).
Mille is silent about providing the plant growing pot with a growing medium; adding at least one layer of mulch, one layer fertilizer and one layer of compost on top 
Ritson teaches a method for conditioning a growing medium in a plant growing pot, comprising: providing the plant growing pot 17 with a growing medium 36 (Fig. 3); adding at least one layer of mulch 34 and one layer of compost 35 on top of the growing medium (Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mille to include providing the plant growing pot with a growing medium; adding at least one layer of mulch and one layer of compost on top of the growing medium as taught by Ritson in order to provide nutrients to optimize plant growth while providing layers that help shade sunlight from potential weeds.
Witman et al. teach a method for conditioning a growing medium in a plant growing pot, comprising: providing the plant growing pot 101 with a growing medium 105 (Fig. 8 shows ref. 105 being at the bottom layer) contained within the pot 103; and adding one layer fertilizer 805 in order to enhance the plant’s growth and health (col 8, ln 58-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mille as modified by Ritson to include adding one layer of fertilizer as taught by Witman et al. in order to enhance the plant’s growth and health.
Yang teaches a method, comprising keeping the soil outdoors for a time period of between 3-7 months (pg. 1 and pg. 2, Step S1(4) describes 5-6 months) enabling the soil to reach a temperature of between 100-225°F (pg. 1 and pg. 2, Step S1(4) 
For claim 9, Mille as modified by Ritson, Witman et al. and Yang teach (references to Mille unless otherwise indicated) wherein the pot is circular (Figs. 4-5; see also Witman et al. col 4, ln 45-47 describing shapes, such as cylindrical), the top is planar (Figs. 4-5), and the cover fits adjacent to the top and sides of the pot (Figs. 4-5).
For claim 12, Mille as modified by Ritson, Witman et al. and Yang is silent about wherein the at least one layers of mulch, compost and fertilizer are contained together within a biodegradable material having a same shape as the pot. 
In addition to the above, Witman et al. teach wherein the layers 105,111 are contained together within a biodegradable material 103 (col 3, ln 65-col 4, ln 3) having a same shape as the pot 101 (Figs. 1A-2A and 8) in order to contain the soil composition deposited within and to allow an end user to merely place the system in the desired location of the garden and water accordingly (col 3, ln 65-col 4, ln 3; col 4, ln 26-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Mille as modified by Ritson, Witman et al. and Yang to be contained together within a biodegradable material as taught by .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890) in view of Ritson (AU 2015210379), Witman et al. (US 11102938) and Yang (CN 107432185, machine translation attached), as applied to claim 8 above, and further in view of Park (KR 101713522, machine translation attached).
For claim 10, Mille as modified by Ritson, Witman et al. and Yang are silent about wherein the at least one layer of mulch, fertilizer and compost decompose over the time period.
Park teaches a method wherein the plurality of layers decompose over the time period (pg. 7, ln 10-13) in order cultivate the plant in consideration of the characteristics of the plant, such as harvesting time, and to reduce overall cost by avoiding the need to remove the layers (pg. 7, ln 10-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of layers of Mille as modified by Ritson, Witman et al. and Yang decompose over the time period as taught by Park in order to cultivate the plant in consideration of the characteristics of the plant, such as harvesting time, and to reduce overall cost by avoiding the need to remove the layers. Please note in the combination the plurality of layers includes at least one layer of mulch, fertilizer and compost, as taught by Ritson and Witman et al.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890) in view of Ritson (AU 2015210379), Witman et al. (US 11102938) and Yang (CN 107432185, machine translation attached), as applied to claim 8 above, and further in view of Mikkola (FI 105440, machine translation attached).
For claim 11, Mille as modified by Ritson, Witman et al. and Yang is silent about wherein each layer is contained separately within a biodegradable material having a same shape as the pot.
In addition to the above, Witman et al. teach wherein each layer 105,111 is contained within a biodegradable material 103 (col 3, ln 65-col 4, ln 3) having a same shape as the pot 101 (see ref. 103 having the same shape as the pot in Figs. 1A-1B) in order to contain the soil composition deposited within and to allow an end user to merely place the system in the desired location of the garden and water accordingly (col 3, ln 65-col 4, ln 3; col 4, ln 26-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each layer of Mille as modified by Ritson, Witman et al. and Yang to be contained within a biodegradable material having a same shape as the pot as taught by Witman et al. in order to contain the soil composition deposited within and to allow an end user to merely place the system in the desired location of the garden and water accordingly. Please note in the combination the layers are at least one layers of mulch, compost and fertilizer as taught by Ritson and Witman et al.
Mikkola teaches a system wherein each layer 1a,2a is contained separately within a biodegradable material 1b,2b (Fig. 5; pg. 5, ln 23-24 and 37-43; also pg. 7, ln 6-7 describes the media may vary in size and shape) in order to more precisely control .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mille (FR 2865890) in view of Ritson (AU 2015210379), Witman et al. (US 11102938) and Yang (CN 107432185, machine translation attached), as applied to claim 8 above, and further in view of Song (KR 20110001391, machine translation attached).
For claim 13, Mille as modified by Ritson, Witman et al. and Yang teach (references to Witman et al.) wherein the fertilizer is poultry manure (chicken manure in Tables in columns 8 and 12).

In addition to the above, Witman et al. teach the mulch is alfalfa hay (alfalfa meal in Tables in columns 8 and 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mulch of Mille as modified by Ritson, Witman et al. and Yang to be alfalfa hay as taught by Witman et al. in order to provide a mulching material that is high in nitrogen and long lasting.
Song teaches it is well-known to use compost that is a mushroom compost (pg. 1, ln 12-13 describes spent mushroom compost (SMC)) in order to provide a compost with low volume density, high moisture content, high organic content and proper nutrient retention (pg. 1, ln 13-17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compost of Mille as modified by Ritson, Witman et al. and Yang to be mushroom compost as taught by Song in order to provide a compost with low volume density, high moisture content, high organic content and proper nutrient retention.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/19/22, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mille (FR 2865890); thus, please see above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrisroe (US 4646467) teaches a plant cover having a closed top and open bottom.
FR 2886815, FR 2702126, and CN 108541487 each teaches a plant pot cover.
CH 634458 teaches a plant cover.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643